0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MATSUEDA (US 20190027092).
Regarding claim 1, MATSUEDA discloses an organic light emitting diode display comprising: 
a substrate (substrate 151, see fig 3, para 67); 
a bridge electrode (bottom electrode 153, see fig 3, para 58) disposed on the substrate; 
a buffer layer (lower insulating layer 154, see fig 3, para 70) disposed on the bridge electrode; 
a semiconductor layer (semiconductor layer including channels 141, source 142 and drain 143, as well as 145, 146 and 147, see fig 3B and 3C, para 71) disposed on the buffer layer; 
a first gate insulating layer (gate insulating layer 156, see fig 3, para 73) disposed on the semiconductor layer; 
a first gate conductor (gate electrode 157, see fig 3, para 60) disposed on the first gate insulating layer and which includes a first gate electrode (the portion of 157 in fig 3C is a gate electrode, see para 58); 
a second gate insulating layer (insulating layer 158, see fig 3, para 75) disposed on the first gate conductor; 
a second gate conductor (electrode 106 can function as a gate, see fi g3, para 73) disposed on the second gate insulating layer; 
an interlayer-insulating layer (insulating layer 161, see fig 3, para 77) disposed on the second gate conductor; and 
a data line (data line 105, see fig 3, para 40) disposed on the interlayer-insulating layer, 
wherein the first gate electrode is physically connected to the bridge electrode through a fourth contact hole formed in the buffer layer and the first gate insulating layer (first gate electrode 157 is connected to bridge electrode 153 by 183 which goes the through hole 173 in the buffer layer 154 and the gate insulating layer 156, see fig 3B), 
the semiconductor layer is electrically connected to the bridge electrode (semiconductor layer 141/2/3 is electrically connected to bridge electrode 153 by 183, see fig 3), and
 a capacitance exists between the data line and the bridge electrode (data line 105 and bridge electrode 153 are conductors in the same device and are separated by insulators 154, 156 and 158 so there will be a parasitic capacitance between them, see fig 3).
Regarding claim 2, MATSUEDA discloses the organic light emitting diode display of claim 1, wherein
 the semiconductor layer includes a channel region of a driving transistor (channel region 145 of the transistor in fig 3C, see para 87) and a drain region of a third transistor (drain 143 of the transistor in fig 3B, see para 71), 
the channel region of the driving transistor overlaps the first gate electrode (145 overlaps 157 along a vertical axis, see fig 3C), and 
the drain region of the third transistor is electrically connected to the bridge electrode (143 is electrically connected to 153 by 183, see fig 3B).
Regarding claim 3, MATSUEDA discloses the organic light emitting diode display of claim 2, further comprising: a first gate connector (the portion of 157 shown in fig 3B, see para 58) disposed on a same layer as the first gate electrode (both portions of 157 are located on 156, see fig 3).
Regarding claim 4, MATSUEDA discloses the organic light emitting diode display of claim 3, wherein the first gate connector is physically connected to the bridge electrode through a first contact hole formed in the first gate insulating layer and the buffer layer (gate connector 157 is connected to bridge electrode 153 by 183 that passes through a hole 173 in insulating layers 156 and 154, see fig 3B), and is physically connected to the semiconductor layer through a second contact hole formed in the first gate insulating layer (gate 157 is connected to 142 by 172 through a hole in 156, see fig 3B).
Regarding claim 6, MATSUEDA discloses the organic light emitting diode display of claim 3, further comprising: a driving connector (fig 3B, 108, para 41) disposed on a same layer as the data line ((108 and 106 are both on 158, see fig 3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUEDA (US 20190027092) in view of PARK (US 20190148477).
Regarding claim 5, MATSUEDA discloses the organic light emitting diode display of claim 3.
MATSUEDA fails to explicitly disclose a device, wherein the second gate conductor includes a storage electrode, and
 the storage electrode overlaps the first gate electrode with the second gate insulating layer interposed therebetween to constitute a storage capacitor.
PARK discloses a device, wherein the second gate conductor (fig 6, 250, para 106) includes a storage electrode (250 is a storage electrode of Cst, see fig 6), and
the storage electrode overlaps the first gate electrode (fig 6, 121, para 100) with the second gate insulating layer (133, see fig 6, para 104) interposed therebetween to constitute a storage capacitor (Cst, see fig 6, para 64).
MATSUEDA and PARK are analogous art because they both are directed towards semiconductor TFT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUEDA with the storage capacitor configuration of PARK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUEDA with the storage capacitor configuration of PARK in order to form a display with improved quality (see PARK para 5).
Claim(s) 7-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUEDA (US 20190027092) in view of LIUS (US 20180062105).
Regarding claim 7, MATSUEDA discloses the organic light emitting diode display of claim 6, wherein 
the first gate connector is physically connected to the bridge electrode through the first contact hole formed in the first gate insulating layer and the buffer layer (the portion of 157 in fig 3B is connected to 153 by a contact hole 173 that goes through 156 and 154, see fig 3B).
MATSUEDA fails to explicitly disclose a device wherein the first gate connector is physically connected to the driving connector through a second contact hole formed in the second gate insulating layer and the interlayer-insulating layer, and 
the driving connector is physically connected to the semiconductor layer through a third contact hole formed in the interlayer-insulating layer, the first gate insulating layer, and the second gate insulating layer.
LIUS discloses a device wherein the first gate connector (fig 6, AM3, para 86) is physically connected to the driving connector (fig 6, 642, para 86) through a second contact hole formed in the second gate insulating layer (fig 6, 608, para 85) and the interlayer-insulating layer (fig 6, 607, para 84), and 
the driving connector (fig 6, 642, para 86) is physically connected to the semiconductor layer (fig 6, 605, para 82) through a third contact hole formed in the interlayer-insulating layer (fig 6, 607, para 84), the first gate insulating layer (fig 6, 606, para 83), and the second gate insulating layer (fig 6, 608, para 85).
MATSUEDA and LIUS are analogous art because they both are directed towards semiconductor TFT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUEDA with the electrode configuration of LIUS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUEDA with the electrode configuration of LIUS in order to increase the capacitance of the storage capacitor (see LIUS para 154).
Regarding claim 8, MATSUEDA and LIUS disclose the organic light emitting diode display of claim 1, further comprising:
a driving voltage line (fig 3B, 108, para 59) disposed on the interlayer-insulating layer (108 is directly on 161, see fig 3B), 
wherein the driving voltage line is disposed to overlap the bridge electrode (108 and 153 overlap along a horizontal axis, see fig 3B).
MATSUEDA fails to explicitly disclose a device , further comprising:
a third gate insulating layer which covers the second gate conductor; 
a third gate conductor disposed on the third gate insulating layer; and
the interlayer-insulating layer covers the third gate conductor.
LIUS discloses a device, further comprising:
a third gate insulating layer (fig 8A, 812, para 97) which covers the second gate conductor (fig 8, G2, para 97); 
a third gate conductor (fig 8A, G3, para 97) disposed on the third gate insulating layer; and
the interlayer-insulating layer (fig 8A, 813, para 98) covers the third gate conductor.
MATSUEDA and LIUS are analogous art because they both are directed towards semiconductor TFT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUEDA with the electrode configuration of LIUS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUEDA with the electrode configuration of LIUS in order to increase the capacitance of the storage capacitor (see LIUS para 154).
Regarding claim 9, MATSUEDA and LIUS disclose the organic light emitting diode display of claim 8.
MATSUEDA further discloses a device, wherein 
 the semiconductor layer includes a channel region of a driving transistor (channel region 145 of the transistor in fig 3C, see para 87) and a drain region of a third transistor (drain 143 of the transistor in fig 3B, see para 71), 
the channel region of the driving transistor overlaps the first gate electrode (145 overlaps 157 along a vertical axis, see fig 3C), and 
the drain region of the third transistor is electrically connected to the bridge electrode (143 is electrically connected to 153 by 183, see fig 3B).
Regarding claim 11, MATSUEDA and LIUS disclose the organic light emitting diode display of claim 9.
MATSUEDA further discloses a device, further comprising: a lower gate connector (the portion of 157 shown in fig 3B, see para 58) disposed on a same layer as the first gate electrode (both portions of 157 are located on 156, see fig 3) disposed on a same layer as the first gate electrode.
Regarding claim 12, MATSUEDA and LIUS disclose the organic light emitting diode display of claim 11.
MATSUEDA further discloses a device, wherein the lower gate connector is physically connected to the bridge electrode through a first contact hole formed in the first gate insulating layer and the buffer layer  (the portion of 157 in fig 3B is electrically connected to 153 by a through hole in 154 and 156, see fig 3B), and is physically connected to the semiconductor layer through a second contact hole formed in the first gate insulating layer (the portion of 157 in fig 3B is indirectly physically connected to 143 by 183 by means of the through hole in 156, see fig 3B).
Regarding claim 13, MATSUEDA and LIUS disclose the organic light emitting diode display of claim 9.
MATSUEDA fails to explicitly disclose a device, further comprising: an upper gate connector disposed on a same layer as the third gate conductor.
LIUS discloses a device, further comprising: an upper gate connector (fig 8A, 848, para 97) disposed on a same layer as the third gate conductor (848 and G3 are both at least indirectly on 810, see fig 8A).
MATSUEDA and LIUS are analogous art because they both are directed towards semiconductor TFT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUEDA with the electrode configuration of LIUS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUEDA with the electrode configuration of LIUS in order to increase the capacitance of the storage capacitor (see LIUS para 154).
Regarding claim 14, MATSUEDA and LIUS disclose the organic light emitting diode display of claim 13.
MATSUEDA fails to explicitly disclose a device, wherein the upper gate connector is physically connected to the semiconductor layer through a first contact hole formed in the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer, and
is physically connected to the bridge electrode through a second contact hole formed in the buffer layer, the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer.
LIUS discloses a device, wherein the upper gate connector (fig 8A, 848, para 97) is physically connected to the semiconductor layer (fig 8A, 808, para 94) through a first contact hole formed in the first gate insulating layer (fig 8A, 806, para 95), the second gate insulating layer (fig 8A, 810, para 96), and the third gate insulating layer (fig 8A, 812, para 97), and
is physically connected to the bridge electrode (fig 8A, 804, para 94) through a second contact hole formed in the buffer layer (fig 8A, 802, para 94), the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer.
MATSUEDA and LIUS are analogous art because they both are directed towards semiconductor TFT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUEDA with the electrode configuration of LIUS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUEDA with the electrode configuration of LIUS in order to increase the capacitance of the storage capacitor (see LIUS para 154).
Regarding claim 15, MATSUEDA and LIUS disclose the organic light emitting diode display of claim 11.
MATSUEDA fails to explicitly disclose a device, further comprising: 
an upper gate connector disposed on a same layer as the third gate conductor, 
wherein the lower gate connector is physically connected to the bridge electrode through a first contact hole formed in the buffer layer and the first gate insulating layer, and is physically connected to the upper gate connector through a second contact hole formed in the second gate insulating layer and the third gate insulating layer, and 
the upper gate connector is physically connected to the semiconductor through a third contact hole formed in the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer.
LIUS discloses a device, further comprising: 
an upper gate connector (Fig 8A, 848, par 97) disposed on a same layer as the third gate conductor (848 and G3 are both at least indirectly on 810, see fig 8A), 
wherein the lower gate connector (fig 8A, 811, para 95) is physically connected to the bridge electrode (fig 8A, 804, para 94) through a first contact hole formed in the buffer layer (fig 8A, 802, para 94) and the first gate insulating layer (fig 8A, 806, para 95), and is physically connected to the upper gate connector through a second contact hole formed in the second gate insulating layer (fig 8A, 810, para 96) and the third gate insulating layer (fig 8A, 812, para 97), and 
the upper gate connector is physically connected to the semiconductor (fig 8A, 808, para 94) through a third contact hole formed in the first gate insulating layer, the second gate insulating layer, and the third gate insulating layer (see fig 8A).
MATSUEDA and LIUS are analogous art because they both are directed towards semiconductor TFT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUEDA with the electrode configuration of LIUS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUEDA with the electrode configuration of LIUS in order to increase the capacitance of the storage capacitor (see LIUS para 154).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUEDA (US 20190027092) and LIUS (US 20180062105) in view of PARK (US 20190148477).
Regarding claim 10, MATSUEDA and LIUS disclose the organic light emitting diode display of claim 9.
MATSUEDA fails to explicitly disclose a device, wherein 
the second gate conductor includes a storage electrode, and 
the storage electrode overlaps the first gate electrode with the second gate insulating layer interposed therebetween to constitute a storage capacitor.
PARK discloses a device, wherein 
wherein the second gate conductor (fig 6, 250, para 106) includes a storage electrode (250 is a storage electrode of Cst, see fig 6), and
the storage electrode overlaps the first gate electrode (fig 6, 121, para 100) with the second gate insulating layer (133, see fig 6, para 104) interposed therebetween to constitute a storage capacitor (Cst, see fig 6, para 64).
MATSUEDA and PARK are analogous art because they both are directed towards semiconductor TFT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSUEDA with the storage capacitor configuration of PARK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSUEDA with the storage capacitor configuration of PARK in order to form a display with improved quality (see PARK para 5).
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Matsueda et al (US 20190027092, hereinafter MATSUEDA) does not disclose a device “wherein the first gate electrode is physically connected to the bridge electrode through a fourth contact hole formed in the buffer layer and the first gate insulating layer” because electrode 183 of MATSUEDA (previously relied upon for the bridge electrode) does not contact 157 (previously relied upon for the first gate electrode) through a contact hole in 156 and 158 (previously relied upon as the first gate insulating layer and the buffer layer).  This may be true, but the only requirement for the bridge electrode in the claims is that it be an electrode, so the electrode 153 would also qualify.  Electrode 153 is connected to the gate electrode 157 by 183 which passes through the buffer layer 154 and the first gate insulating layer 156.  Under this interpretation, as disclosed in the rejection above, MATSUEDA discloses every element of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811